DETAILED ACTION
As Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Priority
The present application was filed on 10/25/2018 as a continuation of PCT/US2017/0286666 filed 04/20/2017. PCT/US2017/028666 claims benefit of provisional application no. 62/327,917, filed 04/26/2016.

Status of the Claims
Claims 1, 2, 4-6, 20, 24 and 101-113 are pending; claims 3, 7-19, 21-23 and 25-100 are canceled; claims 1, 103 and 109 are amended. Claims 1, 2 4-6, 20, 24 and 101-113 are examined below.

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 103, citing Hiller as primary reference, is withdrawn; the rejection is not necessary in light of the pending grounds maintained and set forth in detail below.

Information Disclosure Statement
The information disclosure statement filed 04/25/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-patent literature citation E is not provided as a legible copy.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
Previously remarks filed 08/16/2021 indicated that the colored drawings were replaced with drawings in black and white (replacement drawings 08/16/2021), and as such the objection was withdrawn. However, upon further review it appears drawings filed 08/16/2021 are submitted in color.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
The independent claims 1, 103 and 109 recite a large genus of distinct food preparations, which are described only in terms of functional language, i.e. that they are Crohn’s disease trigger foods and that the plurality that each have a raw p-value of ≤0.07 or a FDR multiplicity adjusted p-value of ≤0.10. See further functional limitations recited at independent claim 103, limiting the claim to at least 70% of the plurality to those that have a raw-p-value of <0.07 or an FDR multiplicity adjusted p-value of <0.10. See also the functional language at claims 6, 105 and 111, reciting wherein the plurality…each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08. 
Although the claims have been amended to recite “wherein at least two of the distinct Crohn’s Disease trigger food preparations are selected from the group consisting of avocado, cane sugar, chocolate, honey, oyster, and sardine” (claim 1, and see further claim 103, “at least three” and claim 109 “at least four”, the list at claim 109 further inclusive of blueberry, butter, halibut, and parsley), this list fails to provide a representative structure such that one having ordinary skill can readily correlate a common structure with all species encompassed by the recited language (such as other species not listed, but encompassed that would exhibit the claimed functional characteristics recited). The claims encompass a plurality, wherein only at least two of the plurality are from the claimed list, the rest of the plurality may encompass other foods (the foods described only in terms of function).
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that applicant has made a generic invention that achieves the claimed result and do so by showing that applicant has invented species sufficient to support a claim to the functionally-defined genus” (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of genus.. .requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69). “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964).
	In the present case, there is insufficient evidence of such an established structure-function correlation or relationship such that one of ordinary skill in the art can readily visualize which food preparations impart the desired/recited functional limitations (serve as Crohn’s Disease food preparations, of all the many possible food preparations that would be encompassed by the recited language) and achieve the desired raw p-value or FDR multiplicity adjusted p-value. The originally filed specification lacks any disclosure of a core structure, such as a particularly required feature/species of such a preparation, combination or panel of the Crohn’s Disease trigger preparations, that would be common to all species of the genus encompassed by the claim, i.e., all species demonstrating the desired p-values. There is no way short of testing each and every possible food, to confirm or predict what food preparations (or combination/panel as claimed) would be attributed to, or result in, the claimed p-value or FDR adjusted multiplicity p-value, particularly since p-value is not a characteristic of the preparation(s), but rather is a variable dependent on other factors, for example the population being discriminated against (see for example para [0008], determined by a process, which includes comparing assay values of a first patient test cohort that is diagnosed with or suspected of having Crohn’s disease with assay values of a second patient test cohort that is not diagnosed with or suspected of having Crohn’s Disease).
Although the originally filed specification provides at Table 2 (in the appendix to the specification, and also some recited at the amended claims/dependent claims), statistical data for foods ranked according to 2-tailed FDR multiplicity adjusted p-value, these species are not necessarily representative of all trigger food preparations which could be encompassed by the broad language at the independent claims (one cannot envision based on these species, what other species also would exhibit the desired p-values, for example, and be Crohn’s disease trigger foods), and further, since p-value is a value determined based on a given population, such as based on a patient group that is not diagnosed or suspected of having Crohn’s Disease (see para [0008] of Applicant’s originally filed specification, or see also para [0073], as a variable adjusted based on other factors such as age and/or gender), the p-values do not appear to be characteristic of the food preparations themselves. This table fails to correlate any particular feature/structure of the preparations themselves, with p-value. Also the originally filed specification provides no specific or limiting definition regarding what defines a given food preparation as an “Crohn’s disease trigger food preparation” or “Crohn’s Disease trigger food preparation”.
Furthermore, knowing the identity of one (or a limited number) of particular food preparation that may be correlated with Crohn’s disease does not put one in possession of any and all food preparations that would be similarly correlated (as is encompassed by the language at the independent claims). The recitation of particular levels/ measures of statistical significant for the claimed test kit merely articulates desired functional properties, and does not allow one to visualize or distinguish the biomarkers that fall within the genus from those that do not. Rather, empirical testing would be necessary to determine whether a candidate food preparation would fall within the claimed genus or not.
See also what was known in the prior art, which supports that p-value is not an inherent or characteristic variable specific to a given product, but rather is a measure of how significant are the results of a method. Dahiru et al., P-value, A True Test Of Statistical Significance? A Cautionary Note, Annals of Ibadan Postgraduate Medicine, 6(1), (2008), p. 21-26 (IDS entered 01/13/2021), teach p-value is generally accepted as a measure of how significant the results of a method/assay are (see for example page 21, col. 1, paras 1-2, is a test carried out considered ‘statistically significant’). See at page 22, col. 1, para 3, the P stands for probability and measures how likely it is that any observed difference between two groups is due to chance; since it is a measure of how likely an observed difference between two groups is due to chance, it’s a measure of a result derived from method. This supports that p-values are not measures of any particular product itself, such as a food preparation as claimed. There are many factors which influence a p-value, see for example Dahiru et al., at page 24, col. 1, factors such as size of the observed effect, sample size, spread of the data, these are all factors associated with performance of a method, not with a product/device, such as a test panel kit or a given food preparation, as claimed.
Given that p-value is influenced by multiple factors, it is not even predictable that a given food preparation would have a set, unchanging p-value, considering a p-value is a measure of the significance of the results of a given test.
See also Zeng et al., Variable Food-specific IgG Antibody Levels in Healthy and Symptomatic Chinese Adults, PLOS ONE, 8(1), 2013, (9 pages). Zeng et al. also supports that measuring food-specific immune response can be unpredictable. See at page 6, col. 2, Discussion, para 1, Zeng teach that although testing for the presence of food-specific IgG has been regarded as a potential tool for the diagnosis of food allergy/intolerance, it’s the accuracy and clinical utility of such testing that remain unclear. Zeng report that in their study, the testing for IgGs against 15 foods varied widely. Zeng also indicate that factors influencing accuracy/measurement of IgG include factors such as the extraction and immobilization efficiency of the allergens to the ELISA plate and cross-reactivity (see Discussion, para 2).
Zeng et al. supports that simply having knowledge of a potential food group would not put one is possession of a test kit having the desired statistical significance; one would also need to identify particular components or antigens therein for extraction and coupling. The originally filed specification’s disclosure of a single panel containing a defined set of allergens coupled in a particular way that produced a particular level of statistical significance would not put one skilled in the art in possession of all panels/test kits that would exhibit comparable levels of statistical significance.
For all of these reasons, the present specification fails to provide adequate written description for the broad genus of Crohn’s Disease trigger food preparations, described based on desired p-value, as claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 103, 105, 109 and 111 are rejected for indefinite claim language because the claims recite the food preparations in terms of functional limitation/ability, namely the ability to have/exhibit raw p-value or FDR multiplicity adjusted p-value (see claims 1, 103 and 109 “the plurality of distinct Crohn’s Disease trigger food preparations each have a raw p-value of ≤0.07 or false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”); claims 6, 105 and 111 “each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. 
In the present case, the recited claims fail to specify what structures or materials perform the noted functions (it is also noted the present claim is a product, not a method).
The present claims do not provide a discernable boundary on what performs the recited/claimed function. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. (Also, notably the claimed invention is a product, not a method.) The recited function might be achieved/impacted by numerous factors specific to the use of the product itself, such as the patient population, the food preparations (how they are obtained and immobilized), etc. Broadly reciting that the food preparations (or combinations of preparations) have a particular p-value or FDR multiplicity adjusted p-value, renders the claim unclear by what means the presently claimed preparations are distinguished from those that do not achieve the desired functional properties claimed.
As a result, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
For all of these reasons, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
	Independent claims also recite the language, “A Crohn’s Disease test kit panel consisting of...” and “wherein at least two of the distinct Crohn’s Disease trigger food preparations are selected from the group consisting of…”. The transitional phrase “consisting of” is a closed term often used in claim drafting to signal a “Markush group” that is by its nature closed (see MPEP 2111.03). This transitional phrase excludes any element, step, or ingredient not specified in the claims. However, in the present case, the language is indefinite because while the transitional phrase is generally considered to be a closed term, the claims also recite “wherein the plurality…includes at least two”, thereby suggesting the plurality is open to additional elements (food preparations). The claimed plurality is not limited to only two from the recited group (or even to plurality from only the recited group), but rather may encompass any number of additional unspecified food preparations considered to be “Crohn’s Disease trigger food preparations”. Because of this contradiction, the claim language is considered to be indefinite. (See this similarly applies at claims 2, at least six food preparations, claims 4, 104 and 110, at least 8, claim 4, at least 12, claim 101, at least 15, claim 103, at least 3, claim 109, at least 4).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Calenhoff et al., US Patent No. 4,528,267.
See also the language “consisting of” as discussed in detail previously above, although “consisting of” is generally considered to be a closed term, however in the instant case, the claims also recite “wherein the plurality…includes at least two”, thereby suggesting the plurality is open to additional elements (food preparations).
	Calenhoff et al. teach providing allergens covalently adhered to solid supports (col. 2, lines 18-25, lines 44-53, thereby addressing food preparations immobilized to an individually addressable solid carrier). Calenhoff does teach extracts of specific foods (see Examples 7 and 17), the list including for example avocado, cane sugar, honey, chocolate and oyster (see at Example 17, wells each having adhered to a BSA-allergen extract conjugate, thereby addressing a solid support comprising at least two of the foods preparations recited at amended claims 1).
Regarding the limitations that the kit is a “Crohn’s Disease test kit panel”, that the food preparations are “Crohn’s disease trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel). Specifically regarding the preamble (“Crohn’s disease test kit panel”), Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the present case, the recitation “Crohn’s disease” imparts no distinguishing, structural limitations which could be used to differentiated “Crohn’s disease trigger food preparations” from any other type of “food preparations”. In the present case, Calenhoff is teaching a kit product as claimed, namely is teaching a solid support having immobilized thereon at least two food preparations (extracts) from those listed at claim 1 (see the wells of a microtiter plate, each well containing an allergen adhered thereon, each well having an allergen from the list at Example 17, the list containing more than at least 2 recited at claim 1, see as cited above).
Structurally, the prior art product is indistinguishable from that which is claimed, and as a result the solid support of Calenhoff at Example 17 anticipates the independent claim.
Regarding the limitations of claims 1 “wherein the distinct Crohn’s disease food preparations each have a raw p-value of ≤0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”, and claim 6 “wherein the plurality of distinct Crohn’ disease food preparations each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”, the p-value or FDR multiplicity adjusted p-value is not a property of the food preparations themselves (or even the device), but rather its use (p-value dependent on the use of the product, the p-value representing the probability of an observed result during the use of the device, i.e. depending on an assay performed). The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations), the spread/variability of the measured data, the assay conditions, etc. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product, Calenhoff et al. anticipates the claim.
Regarding claim 2, although Applicant’s elected species is a panel comprising all of the preparations listed at claim 2, it is noted that the present claim language as pending still recites wherein the plurality includes “at least six food preparations” from those listed at claim 2. 
Calenhoff at example 17 does anticipate the claim, see Calenhoff teach (from the recited species at the claim, a well for each of almond, avocado,  buckwheat, sugar cane, celery, chili pepper, chocolate, clam, cola nut, corn, cucumber, eggplant, garlic, grapefruit, green pea, green pepper, honey, lemon, lima bean, malt, mustard, oat, olive, onion, orange, oyster, peach, rice, rye, safflower, scallop, spinach, squashes, strawberry, string bean, sunflower seed, tea, pinto bean, walnut, wheat, brewer’s yeast, pineapple, sole, blueberry, chicken, cinnamon, turkey, cow’s milk, egg, coffee, halibut, beef, Swiss cheese, lobster, parsley, cheddar cheese, goat’s milk, banana, and American cheese, thereby addressing claim 2 (at least 6), claims 4, 104 and 110 (at least 8), claim 5 (at least 12), claim 101 (at least 15), claim 103 (at least 3) and claim109 (at least 4)).
Regarding claims 20, 106 and 112, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”. Calenhoff does teach providing extracts thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Calenhoff are in aqueous form (see for example, col. 6, lines 3-31, referring to aqueous solutions of allergen).
Regarding claims 24, 102, 107, 108 and 113 see as cited above, Calenhoff teach allergen at each well (thereby addressing micro-well plate, see also col. 5, line 5, further a micro-well plate addressing a solid carrier that is an array (an array of wells)).
Regarding claims 105 and 111, see above analyses at claim 6 (as the same applies presently).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 104 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Calenhoff et al. in view of Dantini et al., Warthoe et al., US PG Pub No. 2006/0024813A1 (IDS entered 01/13/2021), Power et al. US Patent No. 7,601,509 B2 (IDS entered 01/13/2021) and Lavine, E., Blood testing for sensitivity, allergy or intolerance to food, CMAJ, 184(6), (2012), p. 666-668.
Calenhoff is as cited in detail previously above (see under 35 U.S.C. 102); however, Calenhoff fails to teach Applicant’s elected panel, namely fails to teach at their single example at Example 17 (from those at Example 7), all of the species recited at claim 2 (and 104 and 110, namely missing, apple, barley, broccoli, cabbage, cantaloupe, carrot, cauliflower, corn, lettuce, potato, sardine, soybean, sweet potato, tobacco, tomato, peanut, blueberry, grape, butter, cottage cheese, cashew, yogurt,  millet, pork, shrimp).
Although not specifically from the Example of Calenhoff comprising the plate with wells with each of the allergens as cited previously above (example 17), Calenhoff does teach examples of other extracts used in other examples of Calenhoff, including each of carrot, sweet potato, tomato, shrimp, soybean, barley, peanut, cabbage, apple, corn, potato and tobacco (thereby the disclosure only omitting cantaloupe, sardine, broccoli, cauliflower, butter and cottage cheese as claimed) (e.g., see Calenhoff example 16).
Dantini teach an invention directed at a comprehensive food allergy test, in particular assays for detection of antibodies produced as a result of food exposure (abstract), in particular a solid support comprising immobilized food allergen (see para [0014]). Dantini teach allergens such as green pea, cantaloupe, pinto bean, cucumber, grapefruit, carrot, orange, almond, sweet potato, broccoli, garlic, lima bean, squashes (squash mix), celery, string bean (green bean), tomato, cauliflower, walnut, sunflower seed, soybean, lemon, barley, oat, mustard, rye, peach, chili pepper, peanut, shrimp, pineapple, cola nut, rice, cabbage, apple, egg, wheat, sole, cashew, olive, corn, cow’s milk, potato, onion, tea (see paras [0024] and [0047]).
Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
 Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the comprehensive assay (ELISA) of Calenhoff (the array of wells at Example 17), the plate comprising a plurality of immobilized allergens with the additional allergens, namely those indicated above as absent from Calenhoff, for example by selecting within the other examples of Calenhoff, and also as in Warthoe, Power and further Lavine, in order to provide a more complete (inclusive) comprehensive panel for the diagnosis of one’s hypersensitivity to food, and further one would be motivated to include the additional allergens in order to allow a practitioner to screen for a cause of a subject’s hypersensitivity to an unknown food source from a greater possible number of allergens.  
Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining the different known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 
Specifically the ordinarily skilled artisan would appreciate, the number of allergens is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. 
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of Calenhoff, Dantini (particularly those at para [0049] of Dantini), Power, Warthoe and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the based product as taught by Calenhoff, namely a solid support device comprising a plurality of immobilized food allergens intended for determining immunoglobulin response in a patient’s sample. It was further known in the art, to combine a plurality of different food antigens together as a panel (see each of Dantini, Power, Warthoe and Lavine). One of ordinary skill in the art could have combined the different panels into one all-inclusive panel, particularly since each is teaching art recognized allergens (food preparations/antigens already known in the art to cause immunoglobulin response in subjects as a result of allergy), and the results would have been predictable, namely the ordinarily skilled artisan would have predictably achieved comprehensive screening of all of the several different potential sources of hypersensitivity, thereby allowing a comprehensive screening capable of considering all possible food allergens suspected, as part of a single assay.
One of ordinary skill in the art would have a reasonable expectation of success because like Dantini, Calenhoff, teach their invention is focused on allowing a practitioner to screen large numbers of possible antigens (Calenhoff screening large numbers to measure potency), particularly food allergens. Additionally, one of ordinary skill would have expected success because each of the allergens as indicated above are art recognized allergens associated with known food hypersensitivities (Calenhoff, Dantini, Power, Warthoe, Lavine all list/indicate allergens that are art recognized).

Claim 1, 2, 4-6, 20, 24 and 101-113 are rejected under 35 U.S.C. 103 as being unpatentable over Dantini et al. in view of Warthoe et al., US PG Pub No. 2006/0024813A1 (IDS entered 01/13/2021), Power et al. US Patent No. 7,601,509 B2 (IDS entered 01/13/2021), Calenoff et al., US Patent No. 4,963,356 and Lavine, E., Blood testing for sensitivity, allergy or intolerance to food, CMAJ, 184(6), (2012), p. 666-668.
Independent claim 1 recites the claim language, “consisting of:” at the preamble. See as discussed previously above.
Regarding the limitations that the kit is an “Crohn’s disease test kit panel”, that the food preparations are “Crohn’s disease food preparations”, see as discussed previously above, these limitations are limitations directed toward the intended use of the product invention (the test kit panel). 
In the present case, see as discussed above, the recitation “Crohn’s disease” imparts no distinguishing, structural limitations which could be used to differentiate “Crohn’s disease food preparations” from any other type of “food preparations”. 
In this case, Dantini et al. is teaching a kit product comprising a solid support having immobilized thereon, food preparations (food allergens). Structurally, the prior art product of Dantini is substantially similar to that claimed.
Regarding the limitations of claims 1 “wherein the distinct Crohn’s disease food preparations each have a raw p-value of ≤0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”, and claim 6 “wherein the plurality of distinct Crohn’s disease food preparations each have a p-value of ≤0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.08”, the p-value or FDR multiplicity adjusted p-value is not a property of the food preparations themselves (or even the device), but rather its use (p-value dependent on the use of the product, the p-value representing the probability of an observed result during the use of the device, i.e. depending on an assay performed). The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations), the spread/variability of the measured data, the assay conditions, etc. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product.
Of Applicant’s elected panel species, Dantini does teach allergens such as green pea, cantaloupe, pinto bean, cucumber, grapefruit, carrot, orange, almond, sweet potato, broccoli, garlic, lima bean, squashes (squash mix), celery, string bean (green bean), tomato, cauliflower, walnut, sunflower seed, soybean, lemon, barley, oat, mustard, rye, peach, chili pepper, peanut, shrimp, pineapple, cola nut, rice, cabbage, apple, egg, wheat, sole, cashew, olive, corn, cow’s milk, potato, onion, beef, baker’s yeast, cashew, chicken, cinnamon, claim, coffee, grape, lettuce, lima bean, lobster, pork, safflower, scallop, shrimp, strawberry, turkey, yogurt, tea (see paras [0024] and [0047]).
However, Dantini et al. fails to teach their comprehensive list as including the allergens (food preparations) green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate, American cheese, Swiss cheese, goat’s milk, halibut, malt, yogurt, safflower, and tobacco.
Similar to Dantini above, see Warthoe who also appreciate that diagnosis of a specific reaction of an individual to particular allergens is of increasing importance in medicine (para [0230]). See para [0237] of Warthoe et al. teach green pepper, sardine, buckwheat, oyster, spinach, avocado, parsley, honey, blueberry, cheddar cheese, goat’s milk, halibut, malt, yogurt and tobacco.
Power also teach categorizing food allergens in order to produce food-allergy lists in an effort to identify allergies for different types of subjects (see col. 7, lines 27-53). Among foods to be tested, Power teaches a list including safflower, orange, butter, cow’s milk, egg, sole, buckwheat, corn, rice, rye, oat, chocolate, cola nut, avocado, broccoli, cabbage, cucumbers, bell pepper, eggplant, potato, tomato, cantaloupe, grapefruit, orange, peach,  cane sugar, honey, garlic, mustard, onion (see col. 4 into col 5, the list including 34 of the elected 49).
Calenoff also disclose art known food allergen extracts, the list of Calenhoff also overlapping many of the species as taught by the art cited above, Calenoff further teaching for example allergen extract for American cheese, and Swiss cheese (see col. 26, Example 10, food allergen extracts).
Lavine further identify cottage cheese (page 666, col. 2, para 3) as a potential food sensitivity to dairy (see results of food sensitivity testing may report cheese, cottage cheese, etc. under “dairy”). 
Regarding Applicant’s elected panel of food preparations (the plurality comprising all of the species recited at claims 2, 104 and 110, thereby also addressing amended claims 1, 103, and 109), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the comprehensive assay (ELISA) of Dantini (the test kit panel), the plate comprising a plurality of immobilized allergens with the additional allergens such as green pepper, sardine, sugar cane, buckwheat, oyster, spinach, avocado, butter, eggplant, cottage cheese, parsley, honey, chocolate and tobacco as in Warthoe, Power, Calenhoff and further Lavine, in order to provide a more complete (inclusive) comprehensive panel for the diagnosis of one’s hypersensitivity to food, and further one would be motivated to include the additional allergens in order to allow a practitioner to screen for a cause of a subject’s hypersensitivity to an unknown food source from a greater possible number of allergens.  
Additionally, it would have been obvious to have arrived at the claimed panel as claimed (Applicant’s elected species) out of routine optimization, namely routine experimentation, combining known food allergens (recognized in the art at the time) in order to establish an optimized, broad comprehensive panel capable of screening all/many possibilities simultaneously (as is taught as a desirable goal by Dantini at paras [0042]-[0043]). 
Specifically the ordinarily skilled artisan would appreciate, the number of allergens is a result effective variable, namely a variable, that when optimized achieves a particular result; for example as in Dantini, when the goal is to determine an unknown sensitivity, it would be desirable to include an optimal number of known allergens to uncover the unknown cause. One of ordinary skill would have a reasonable expectation of success adding the additional allergens since the purpose of Dantini is to provide a comprehensive (complete) test.
Additionally, one of ordinary skill would have been motivated to combine the allergens of the panels of Dantini (particularly those at para [0049] of Dantini), Power, Warthoe, Calenoff and Lavine as an obvious matter of applying a known technique to a known method. Specifically, the prior art contained the based product as taught by Dantini, namely a solid support device comprising a plurality of immobilized food allergens intended for determining immunoglobulin response in a patient’s sample. It was further known in the art, to combine a plurality of different food antigens together as a panel (see each of Dantini, Power, Warthoe, Calenoff and Lavine). One of ordinary skill in the art could have combined the different panels into one all-inclusive panel, particularly since each is teaching art recognized allergens (food preparations/antigens already known in the art to cause immunoglobulin response in subjects as a result of allergy), and the results would have been predictable, namely the ordinarily skilled artisan would have predictably achieved comprehensive screening of all of the several different potential sources of hypersensitivity, thereby allowing a comprehensive screening capable of considering all possible food allergens suspected, as part of a single assay.
One of ordinary skill in the art would have a reasonable expectation of success because Dantini teach their invention is focused on allowing a practitioner to screen large numbers of possible antigens, particularly food allergens, for immunoglobulin response using a singular solid support device. Additionally, one of ordinary skill would have expected success because each of the allergens as indicated above are art recognized allergens associated with known food hypersensitivities (Dantini, Power, Warthoe, Calenoff, Lavine all list/indicate allergens that are art recognized).
Regarding claims 4, 5 and 101, see Dantini at e.g., para [0047].
Regarding claim 20, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Dantini does teach coated allergen extract (para [0065]).
Regarding claims 24 and 102, see Dantini teach a microwell plate (see previously cited above), the wells of a micro well plate arranged in an array (the structure does address an array).
Regarding independent claims 103 and 105, the language recited at claim 103 is substantially similar to that recited at claim 1. Claim 103 differs from claim 1 in that the claim recites “comprising” in place of “consisting of” and recites “a plurality of distinct Crohn’s Disease is trigger food preparations” in place of “a plurality of distinct Crohn’s disease food preparations” (see the combination of the art addressing “at least 3” as recited at claim 103). See the reasoning as set forth in detail previously above, for the reasons as indicated, Dantini et al. and the cited art addresses the claim.
Regarding claim 104, see Dantini et al. teach a panel comprising at least 8 of the claimed plurality as recited at present claim 104 (see Dantini para [0047])
Regarding claim 106, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Dantini is disclosing coating allergen extract at the wells.
Regarding claims 107 and 108, see Dantini teach a microwell plate (see previously cited above), the wells of a micro well plate arranged in an array (the structure does address an array).
See also this is the case regarding independent claims 109 and 111 (the claim language is substantially similar to claim 1, and differs in that claim 109 refer to the plurality as “a plurality of distinct Crohn’s disease trigger food preparations”). See the reasoning as set forth in detail previously above, for the reasons as indicated, Dantini and the art addresses the claim.
Regarding claim 110, see Dantini et al. teach a panel comprising at least 8 of the claimed plurality as recited at present claim 104 (see Dantini para [0047])
Regarding claim 112, see as discussed in detail previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Dantini is disclosing coating allergen extract at the wells.
Regarding claim 113, see as cited above Dantini does teach a microwell plate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/441,902
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 15, 17, 127 and 134-144 of copending Application No. 16/441,902 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1 and 71). See the copending application at claim 127, teaching many of the same food preparations as presently recited at claim 2 (see 127, “at least two” selected from those listed). See also, the above citation also addressing present claim 109.
However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 4, 5 and 110, see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also copending claims 5 and 6.
Regarding claims 6 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claim 8.
Regarding claims 20 and 112, see 16/441,902 at claim 15.
Regarding claims 24 and 113, see 16/441,902 at claim 17.
Regarding claim 101, see 16/441,902 at claim 5 and 6.
Regarding claim 102, see 16/441,902 at claim 17, a microwell plate addressing an array as claimed (the wells arranged in array format).
Regarding claim 103, see 16,441,902 at claim 1 (see the language ‘consisting addressed previously above); see also the copending application at claim 18, reciting the language “comprising”. Further, the analyses above (addresses the elected panel) further addresses “at least three” as recited in the present claims.
Regarding claim 104, see 16/441,902 at claims 127 and 132 (more particularly see the analyses as set forth above).
Regarding claim 105, see 16/441,902 at claim 8.
Regarding claim 106, see 16/441,902 at claim 15.
Regarding claims 107 and 108, see 16/441,902 at claim 17, a microwell plate addressing an array as claimed (the wells arranged in array format).

16/013,774
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 20, 24, 104-107, 109-111, and 113-135 of copending Application No. 16/013,774 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., copending claims 6, 105, 109). See also, the above citation also addressing present claims 103 and 109.
However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/013,774 at claim 20 (crude filtered aqueous extract).
Regarding claims 24, 102, 107, 108 and 113, see 16/013,774 at claim 24 (regarding the solid carrier).

16/013,821
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6, 10, 20 and 104-107, 109-132 of copending Application No. 16/013,821 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 113, 114 and 115). See also, the above citation also addressing present claims 103 and 109. 
However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/013,821 at claims 20, 107 and 112.
Regarding claims 24, 102, 107, 108 and 113, see 16/013,821 at claims 113-115 and claims 130-132.

16/131,281
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24, 101-111 and 113 of copending Application No. 16/131,281 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 11). 
However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above.
Regarding claims 20, 106 and 112, see 16/131,281 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/131,281 at claims 24, 105 and 111.

16/124,473
Claims 1, 2, 4-6, 20, 24 and 101-113 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-114 of copending Application No. 16/124,473 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 102 and 107). 
However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6 and 109.
Regarding claims 20, 106 and 112, see 16/124,473 at claims 20, 106 and 111.
Regarding claims 24, 102, 107, 108 and 113, see 16/124,473 at claim 24.

16/218,054
Claims 1, 2, 4-6, 20, 24 and 101-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 110). However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6, 107 and 112.
Regarding claims 20, 106 and 112, see 16/821,054 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/821,054 at claims 24, 105, 106 and 111.

16/242,519
Claims 1, 2, 4-6, 20, 24 and 101-113 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 of copending Application No. 16/242,519 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 110). 
However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6, 107 and 112.
Regarding claims 20, 106 and 112, see 16/242,519 at claims 20 and 109.
Regarding claims 24, 102, 107, 108 and 113, see 16/242,519 at claims 24, 105, 106 and 111.

17/000,102
Claims 1, 2, 4-6, 20, 24 and 101-113 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 10, 16, 20, 22 and 24 of copending Application No. 17/000,102 in view of Dantini et al., Warthoe et al., Power, and Lavine.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1, 103 and 110). See also, the above citation also addressing present claims 103 and 109.
The copending application recites many of the same food preparations as presently claimed, however, none recite the exact panel as Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently). 
Regarding claims 2, 4, 5, 101, 104 and 110 see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also copending claims 2.
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also copending claims 6.
Regarding claims 20, 106 and 112, see copending claim 20
Regarding claims 24, 102, 107, 108 and 113, see copending claim 24.

US Patent No. 10,788,498
Claims 1, 2, 4-6, 24, 101-105, 107-111 and 113 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,788,498 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine. 
Although the claims at issue are not identical, they are not patentably distinct from each other because 10,788,498 similarly discloses a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claims 1 and 17 of the patent). 
However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 4, 5, 101, see also the citations as set forth addressing pending claim 2 above, the references as cited further share at least 8 (and at least 12) common food preparations with the present application. See also 10,788,498 at claims 9, 12, 13 and 18. 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also 10,788,498 at claims 10 and 15.
Regarding claims 24, 102, 107, 108 and 113, see 10,788,498 at claims 4 and 7.

Claims 20, 106 and 112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,788,498 in view Dantini et al., Warthoe et al., Power, Calenoff and Lavine, as applied to claims 1, 103 and 109 above, and further in view of Hiller et al. (cited previously above).
US 10,788,498 and the cited art addresses a test kit panel substantially as claimed (see as cited above), however fails to recite wherein the plurality of distinct food preparations are crude filtered aqueous extract or processed aqueous extract (claims 20, 106 and 112).
See Hiller et al. teaching an array product substantially as claimed (an array that addresses the kit panel as claimed). As noted previously above, the originally filed specification lacks a specific or limiting definition for the term “processed aqueous extracts”, and see Hiller (e.g., page 11, paras 2 and 4; page 12, paras 1-2) does teach allergens that purified from extracts, thereby addressing “processed” extracts (when given broadest reasonable interpretation, purified addressed “processed” as claimed), the extracts of Hiller are in aqueous form (see for example page 22 of Hiller teaching “100 µl aliquots of the allergens” thereby indicating the allergens provided in aqueous form).
It would have been prima facie obvious to one having ordinary skill to have relied on a known technique for providing allergen reagent (namely applying a known technique to a known product). See as cited previously above it was well known at the time (Hiller) to provide allergen in form as an aqueous extract at a solid support substrate in an array format for testing food sensitivity. One of ordinary skill in the art would have recognized that applying the known technique would have yielded the predictable result, namely of providing the allergen ready to use as part of a test panel. The ordinarily skilled artisan would have a reasonable expectation of success relying on a known, art recognized technique for its intended purpose.

US Patent No. 10,309,970 B2
Claims 1, 6, 24, 101, 105, 107-109, 111, 112 and 113 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,309,970 in view of Dantini et al., Warthoe et al., Power, Calenoff and Lavine. 
Although the claims at issue are not identical, they are not patentably distinct from each other because 10,309,970 similarly discloses a test panel kit comprising a plurality of distinct food preparations immobilized to an individually addressable solid carrier, see the cited reference application recites similar structure, the immobilized plurality of food preparations also described in terms of functional language (as a specific type of food preparation and as having the same raw p-value or false discovery rate (FDR) multiplicity adjusted p-value as presently claimed, see e.g., claim 1 of the patent). See also, the above citation also addressing present claims 103 and 109.
However, the copending application fails to recite at least two selected from claim 1, and fails to recite Applicant’s elected species (comprising all the species as recited at present claim 2).
See each of Dantini et al., Warthoe et al., Power, Calenoff and Lavine, each as cited in detail previously above.
It would have been obvious to have arrived at the claimed elected panel of food preparations for the reasons as discussed previously above (see above analyses as the same reasoning also applies presently, thereby addressing claims 1, 2, 4, 5, 101, 103, 104, 109 and 110). 
Regarding claims 6, 105 and 111, see as discussed previously above (under 35 U.S.C. 103), the cited applications address the claim for the reasons as indicated above. See also US patent claim 2.
Regarding claims 20, 106 and 112, see 10,309,970 at claim 4.
Regarding claims 24, 102, 107, 108 and 113, see 10,309,970 at claim 5.

Response to Arguments
Applicant's arguments filed 04/24/2022 have been fully considered but they are not persuasive for the following reasons.
	Regarding the rejection of claims under 35 U.S.C. 112(a), at remarks pages 7-8 Applicant argues the specification describes an actual reduction to practice of the claimed invention, and provides extensive guidance such that one having ordinary skill would have recognized Applicant was in possession of the claimed invention at the time of filing. Applicant asserts that the specification teaches numerous food preparations that maybe used in the practice of the claimed invention. Specifically Applicant refers to the at least 80 food preparations characterized by the claimed property, and further asserts the specification provides extensive guidance regarding the identification of additional suitable food preparations characterized by the claimed property. 
	However, these arguments are not persuasive because the issue raised in the rejection is that one having ordinary skill cannot readily visualize what other species (other than those specifically referenced in the examples) would be encompassed by the claimed genus, such that the entire claimed genus is sufficiently described. Also, the present claims are not limited to only the species in the examples (or specification), as argued. The specification fails to set forth a structure-function correlation. Applicant has not provided sufficient evidence of possession of the entire claimed genus, which would encompass nearly any and all possible food preparations, not just those listed in the examples. 
	Regarding the previous rejection of claims under 35 U.S.C. 112(b), at remarks pages 8-9 Applicant indicates their disagreement with the rejection. Applicant argues the breadth of the claims does not render the claim indefinite. Applicant argues the claimed properties are sufficient to quantitatively characterize a positive response to a food base din part on baseline levels form a control group (referring to the working examples, tables and figures). Applicant asserts the specification teaches a ranked listing of foods based on the claim recited properties used to distinguish trigger foods as claimed from other foods not characterized by the claimed properties. 
	However, the issue is not that the claims are broad, rather the issue is that the broadly recited claims encompass food preparations described only in terms of function, rather than what they are. The argument that the claimed properties are sufficient to quantitatively characterize a positive response to a food based in part on baseline levels form a control group is an argument directed to the intended use and provides no further information regarding the boundaries specific to what is and what is not encompassed by the claims. Additionally, the claims are not merely limited to the foods recited in the claims/specification, but rather the claims also encompass other species (based only on function and not structure). Claim language that merely states a result to be obtained, without providing boundaries on the claim scope (i.e., a way to achieve those results) is unclear. The present claims fail to specify what structures, materials or acts in the claimed perform the claimed functional ability. The claimed invention is a product, not a method of using said product.
	Applicant argues the rejection of claims under 35 U.S.C. 102 (remarks page 10), specifically referring to the amendments to the claims. However, see for the reasons as indicated above, the amended claims fail to overcome the previous rejection (the amended claims, do not, for example, limit to a particular panel of food preparations).
	Regarding Calenhoff, Applicant argues Calenhoff teaches an inhibition assay for determining the percentage of inhibition of the allergen specific IgE using fluorescent levels. However, as discussed above, the claimed invention is drawn to a kit (product), not a method, and for the reasons as indicated Calenhoff does anticipate the claim.
	At remarks pages 11-19 Applicant also argues the rejection of claims under 35 U.S.C. 103, see at remarks page 12 Applicant argues the claimed invention is based, at least in part, on the discovery by the inventors of test kit panels and methods for effectively identifying food items which can trigger Crohn’s disease symptomology, while reducing the number of foods that need to be tested. Applicant argues that while some commercially available tests for food allergies existed, they suffer from problems making them unreliable (page 12). 
This argument is not persuasive because the claimed invention is a panel kit (a product
invention), and not a method. The arguments regarding effective identification of specific foods
that are trigger foods for Crohn’s are arguments directed to intended use (methods of using the panel), and fail to establish the panel itself is not obvious over the cited art. Structurally, the claimed invention is indistinguishable from panels as taught by the combination of the cited art.
	Applicant argues the claimed invention is a test kit panel for food sensitivity in a patient diagnosed with, or suspected of having Crohn’s disease; that one having ordinary skill, faced with solving the problem of Crohn’s disease symptomology, would not rely on the cited art because it is from a different filed of use (page 13). This argument is not persuasive for the same reasons as indicated previously, namely the claimed invention is a product, and these arguments are directed to its tended use. The intended use limitations fails to structurally distinguish the claims from the prior art. 
	Applicant further argues each of Power and Lavine are teaching away from the claimed invention, arguing that the cited art teaches away from sensitivity testing and providing large numbers of allergens provided together. However the claimed invention is not a method of sensitivity testing or a method of testing for reactivity in subject’s suspected of having Crohn’s. The prior art, including for example the cited art of record, supports it was well known at the time to provide large panels of different food preparations together on a solid support, usable for a variety of intended uses. 
	Applicant further argues (remarks pages 17) that without the benefit of the surprising results of the instant specification, one would have had no reason to combine the cited art.  This is not persuasive, the argued surprising results are directed to the intended use of the claimed kit panel, not the panel itself. There is motivation to combine, see as discussed previously and above (the pending grounds of rejection).
	Applicant argues the instant claims are not simply directed to any panel, but are directed to a test kit panel consisting of a plurality of distinct Crohn’s disease trigger food preparations characterized by the claimed properties. However, see as discussed in detail previously above, these argued limitations are those that raise issue under 35 U.S.C. 112(a) because there is no way to visualize what other foods (other than those specifically claimed) would also be encompass by the plurality. The recitation of the claimed properties fail to distinguish the claimed food preparations from the same food preparations (or other food preparations) taught by the prior art.
	Regarding remarks directed at the rejection citing Hiller as primary references (remarks pages 18-19), the rejection is withdrawn and as such said remarks are moot. 
	Regarding the rejection of claims citing Dantini as primary reference, Applicant (at page 19) refers to the same arguments as discussed in detail previously above (see the detailed response as set forth above).
	Regarding the rejections of claims under the grounds of non-statutory double patenting (remarks pages 20-22), Applicant argues the rejections for at least the reasons as previously of record and also arguing the office failed to make clear what differences are between the conflicting claims. However, the additional argument is not persuasive, see the pending grounds of rejection above. Each of the indicated pending grounds indicates how the copending claim differs and sets forth reasons why it would have been obvious to have modified the copending. 
	For all of these reasons, Applicant’s remarks are not persuasive and the rejections are maintained. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677